Exhibit 10.26
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of July 12,
2005, by and between H & R Block Digital Tax Solutions, LLC, a Delaware limited
liability company (the “Company”), and Thomas A. Allanson (“Executive”).
ARTICLE ONE
EMPLOYMENT
     1.01 Agreement as to Employment. Effective as of the date hereof (the
"Employment Date”), the Company hereby employs Executive to serve in the
capacity set forth in Section 1.02, and Executive hereby accepts such employment
by the Company, in each case, subject to the terms and conditions of this
Agreement. The Company reserves the right, in its sole discretion, to change the
title of Executive at any time.
     1.02 Duties.
     (a) Executive is employed by the Company to serve as its Senior Vice
President Digital Tax Solutions, subject to the authority and direction of the
Board of Directors of H&R Block, Inc., a Missouri corporation (“Block”), and its
President and Chief Operating Officer. Subject to the foregoing, Executive will
have such authority and responsibility as is customarily associated with the
position of Senior Vice President Digital Tax Solutions. The Company reserves
the right to modify, delete, add, or otherwise change Executive’s job
responsibilities or the person or persons to whom Executive reports, in its sole
discretion, at any time. Executive will also perform such other duties as are
reasonably assigned to Executive from time to time.
     (b) So long as Executive is employed by the Company pursuant to the terms
hereof, Executive agrees to devote Executive’s full business time and efforts
exclusively on behalf of the Company and to competently and diligently discharge
Executive’s duties hereunder, provided that Executive will not be prohibited
from engaging in such personal, charitable, or other nonemployment activities
that do not interfere with Executive’s full-time employment hereunder and that
do not violate the other provisions of this Agreement or the H&R Block, Inc.
Code of Business Ethics & Conduct, which Executive hereby acknowledges having
read and fully understood. By execution hereof, Executive hereby represents that
his only other employment activities consist of his involvement, on a limited
basis, in certain equipment leasing activities (“Equipment Leasing Activities”),
such Equipment Leasing Activities not interfering with Executive’s full-time
employment and obligations hereunder. Executive will comply fully with all
reasonable policies of the Company, Block and/or any other direct or indirect
subsidiary of Block or parent entity of any of their respective affiliates (the
Company, Block and/or any other direct or indirect subsidiary of Block or parent
entity or any of their respective affiliates being collectively referred to
herein as the “Block Entities”) as are from time to time in effect and
applicable to Executive’s position. Executive understands that the

 



--------------------------------------------------------------------------------



 



business of the Block Entities may be subject to governmental regulation, some
of which may require Executive to submit to background or similar
investigations. If Executive or any Block Entity are unable to participate, in
whole or in part, in any such activity as the result of any action or inaction
on the part of Executive, then this Agreement and Executive’s employment
hereunder may be terminated by the Company without notice.
     1.03 Compensation.
     (a) Base Salary. The Company will pay to Executive a gross salary at an
annual rate of Two Hundred Sixty Five Thousand and no/100 Dollars (US
$265,000.00) (“Base Salary”), payable semimonthly or at any other pay periods as
the Company may use for its other similarly-situated employees. The Base Salary
will be reviewed for adjustment no less often than annually during the term of
Executive’s employment hereunder and, if adjusted, such adjusted amount will
become the “Base Salary” for purposes of this Agreement.
     (b) Short-Term Incentive Compensation. Executive shall participate in the
HRB Management, Inc. short-term incentive program that is based on the H&R Block
Short-Term Incentive Plan (the “Program”) as applicable to executives of the
Company for its current fiscal year. Under the Program, Executive shall have an
aggregate annual target incentive award equal to fifty percent (50%) of his Base
Salary (“Target Bonus”), and an opportunity to earn up to two times such Target
Bonus, i.e., one hundred percent (100%) of his Base Salary. The payment of the
actual award under the Program shall be based upon such performance criteria
which shall be determined by the Compensation Committee of Block’s Board of
Directors. Under the Program for the Company’s current fiscal year only,
Executive’s actual incentive compensation shall be prorated based upon
Executive’s actual gross wages for the fiscal year, provided that Executive must
remain employed through April 30, 2006 to receive any payments under the
Program. Such incentive compensation shall be paid to Executive following the
completion of its current fiscal year when the same is paid to other similarly
situated Company employees.
     (c) Stock Options. As authorized under the H&R Block 2003 Long-Term
Executive Compensation Plan, as amended (the “2003 Plan”), subject to the terms
of the related Option and Restricted Stock Agreement (as such term is defined in
the Stock Purchase Agreement), Executive shall be granted on the Employment Date
a stock option under the 2003 Plan to purchase ten thousand (10,000) shares of
Block’s common stock at an option price per share equal to the closing price of
such shares on the New York Stock Exchange on the date of grant, such option to
expire on the tenth anniversary of the date of grant; to vest and become
exercisable as to one-third (three thousand three hundred thirty-three (3,333))
of the shares covered thereby on the first anniversary of the date of grant, as
to an additional one-third (three thousand three hundred thirty-three (3,333))
of such shares on the second anniversary of the date of grant, and as to the
remaining one-third (three thousand three hundred thirty-four (3,334)) of the
shares on the third anniversary of the date of grant; to be an incentive stock
option for the maximum number of shares permitted by Internal Revenue Code
Section 422 and the regulations promulgated thereunder; and to otherwise be a
nonqualified stock option. In

2



--------------------------------------------------------------------------------



 



accordance with the terms of the Option and Restricted Stock Agreement, any
non-vested portion of stock options awarded pursuant to this Section 1.03(c)
shall vest upon a “Change of Control,” as such term in defined in the Option and
Restricted Stock Agreement.
     (d) Restricted Stock. Subject to the terms of the related Option and
Restricted Stock Agreement (as such term is defined in the Stock Purchase
Agreement), Executive shall also be awarded promptly after the Employment Date,
one thousand two hundred (1,200) restricted shares of Block’s common stock under
the 2003 Plan. One-third of the such restricted shares shall vest (i.e., the
restrictions on such shares shall terminate), respectively, on each of the first
three anniversaries following the Employment Date. Prior to the time such
restricted shares are so vested, (i) such restricted shares shall be
nontransferable, and (ii) Executive shall be entitled to receive any cash
dividends payable with respect to unvested restricted shares and vote such
unvested restricted shares at any meeting of Block’s shareholders. The terms of
the restricted stock grant reference herein will be more specifically set forth
in a separate agreement to be entered into between Block and Executive.
     1.04 Expenses.
     (a) Travel Expenses. For a period of ninety (90) days from and after the
Employment Date, the Company will promptly pay directly, or reimburse Executive
for all travel expenses incurred in traveling between San Diego and Kansas City,
including, but not limited to, lodging and meal expenses, to the extent that
such expenses are paid or incurred by Executive and to the extent that such
expenses are reasonable and necessary to Executive’s conduct pursuant to the
terms hereof. After such ninety (90) day period, the Company will promptly pay
directly, or reimburse Executive for all travel expenses incurred in traveling
between San Diego and Kansas City, including travel expenses, but excluding all
lodging and meal-related expenses, to the extent that such expenses are paid or
incurred by Executive and to the extent that such expenses are reasonable and
necessary to Executive’s conduct pursuant to the terms hereof. In any event, the
Company’s reimbursement of Executive for any such expenses shall be in a manner
consistent with and subject to the terms of the Company’s related policies in
effect from time to time.
     (b) Business Expenses. Subject to the provisions of Section 1.04(a) above,
the Company will promptly pay directly, or reimburse Executive for, all business
expenses, to the extent such expenses are paid or incurred by Executive during
the term hereof in accordance with the Company’s policy in effect from time to
time and to the extent such expenses are reasonable and necessary to Executive’s
conduct pursuant to the terms hereof.
     1.05 Fringe Benefits. During the term of Executive’s employment hereunder,
and subject to the discretionary authority given to applicable benefit plan
administrators, the Company will make available to Executive such insurance,
sick leave, deferred compensation, short-term incentive compensation, bonuses,
stock options, retirement, vacation, and other like benefits as are approved and
provided from time to time to the other similarly situated employees of the
Company or the other Block Entities.

3



--------------------------------------------------------------------------------



 



     1.06 Termination of Employment.
     (a) Without Notice. The Company may, at any time, in its sole discretion,
terminate this Agreement and the employment of Executive without notice in the
event of:
     (i) Executive’s misconduct that interferes with or prejudices the proper
conduct of the business of any Block Entity or which may reasonably result in
harm to the reputation of any Block Entity; or
     (ii) Executive’s commission of an act materially and demonstrably
detrimental to the goodwill of any Block Entity, which act constitutes gross
negligence or willful misconduct by Executive in the performance of Executive’s
duties hereunder; or
     (iii) Executive’s commission of any act of dishonesty or breach of trust
resulting or intending to result in material personal gain or enrichment of
Executive at the expense of any Block Entity; or
     (iv) Executive’s violation of Article Two or Three of this Agreement; or
     (v) Executive’s conviction of a misdemeanor (involving an act of moral
turpitude) or a felony; or
     (vi) Executive’s failure in material respect to discharge Executive’s
duties hereunder as measured by the performance of matters within Executive’s
areas of responsibility against the plans and objectives prepared by Executive
and any Block Entity in the ordinary course; or
     (vii) Executive’s unwillingness to make all necessary travel to and from
the Company’s headquarters;
     (viii) the results of any Background Check (as such term is defined in the
Stock Purchase Agreement (as defined below)) are, in the reasonable opinion of
Purchaser (as such term is also defined in the Stock Purchase Agreement),
unsatisfactory; or
     (ix) Executive’s suspension by the Internal Revenue Service from
participation in the Electronic Filing Program; or
     (x) The inability of Executive or any Block Entity to participate, in whole
or in part, in any activity subject to governmental regulation as the result of
any action or inaction on the part of Executive, as described in
Section 1.02(b); or

4



--------------------------------------------------------------------------------



 



     (xi) Executive’s death or total and permanent disability. The term “total
and permanent disability” will have the meaning ascribed thereto under any
long-term disability plan maintained by any Block Entity for employees of the
Company.
     (b) With Notice. Either party may terminate this Agreement for any reason,
or no reason, by providing not less than forty-five (45) days’ prior written
notice of such termination to the other party, and, if such notice is properly
given, this Agreement and Executive’s employment hereunder will terminate as of
the close of business on the forty- fifth (45th) day after such notice is given
or such later date as is specified in such notice.
     (c) Termination Due to a Change of Control.
     (i) If Executive terminates Executive’s employment under this Agreement
during the one hundred eighty (180)-day period following the date of the
occurrence of a “Change of Control” (as defined below) of Block then, upon any
such termination of Executive’s employment and conditioned on Executive’s
execution of an agreement under which Executive releases all known and potential
claims against each Block Entity, the Company will provide Executive, at
Executive’s election (the “Change of Control Election”), the same level of
severance compensation and benefits as would be provided under the H&R Block
Severance Plan (the “Severance Plan”) as the Severance Plan exists either (A) on
the date of this Agreement or (B) on Executive’s last day of active employment
by the Company pursuant to the terms hereof (the “Last Day of Employment”), as
if Executive had incurred a “Qualifying Termination” (as such term is defined in
the Severance Plan). The Severance Plan as it exists on the date of this
Agreement is attached hereto as Exhibit A. Executive must notify the Company in
writing within five (5) Business Days (as such term is defined in the Stock
Purchase Agreement, dated of even date herewith, among H&R Block Digital Tax
Solutions, LLC, Executive and the other parties thereto (“Stock Purchase
Agreement”)) after Executive’s Last Day of Employment of Executive’s Change of
Control Election. Severance compensation and benefits provided under this
Section will terminate immediately if Executive violates Sections 3.02, 3.03, or
3.05 of this Agreement or becomes reemployed by any Block Entity.
     (ii) For the purpose of this subsection, a “Change of Control” means:
     (A) the acquisition, other than from Block, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
thirty-five percent (35%) or more of the then outstanding voting securities of
Block entitled to vote generally in the election of directors, but excluding,
for this purpose, any such acquisition by any Block Entity, or any employee
benefit plan (or related trust) of any Block Entity, or any corporation with
respect to which, following such

5



--------------------------------------------------------------------------------



 



acquisition, more than fifty percent (50%) of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the voting securities of Block immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the then outstanding voting securities of Block entitled to vote
generally in the election of directors, as the case may be; or
     (B) individuals who, as of the date hereof, constitute the Board of
Directors of Block (generally, the “Board,” and as of the date hereof, the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual or individuals becoming a director
subsequent to the date hereof, whose election, or nomination for election by
Block’s shareholders, was approved by a vote of at least a majority of the Board
(or nominating committee of the Board) will be considered as though such
individual were a member or members of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of Block (as such terms are used in Rule 14a-l 1 of
Regulation 14A promulgated under the Exchange Act); or
     (C) the completion of a reorganization, merger or consolidation approved by
the shareholders of Block, in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the voting securities of Block immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than
fifty percent (50%) of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
reorganization, merger or consolidation, or a complete liquidation or
dissolution of Block, as approved by the shareholders of Block, or the sale or
other disposition of all or substantially all of the assets of Block, as
approved by the shareholders of Block.
     (d) Severance. Executive will receive severance compensation and benefits
as would be provided under the Severance Plan, as the same may be amended from
time to time, if Executive incurs a “Qualifying Termination.” as such term is
defined in the Severance Plan (and without regard to whether the termination is
with or without notice under this Agreement), and executes an agreement under
which Executive releases all known and potential claims against any Block
Entity. Such compensation and benefits will, at Executive’s election (the
“Severance Election”) be at the same level of severance compensation and
benefits as would be provided under the Severance Plan as such plan

6



--------------------------------------------------------------------------------



 



exists either (A) on the date of this Agreement, or (B) Executive’s Last Day of
Employment; provided, however, (1) the “Severance Period” (as such term is
defined in the Severance Plan) will be 12 months, notwithstanding any provision
in the Severance Plan to the contrary, and (2) Executive will be credited with
not less than 12 “Years of Service” (as such term is defined in the Severance
Plan) for the purpose of determining severance compensation under Section 4(a)
of the Severance Plan as it exists on the date of this Agreement or the
comparable section of the Severance Plan as it exists on Executive’s Last Day of
Employment, notwithstanding any provision in the Severance Plan to the contrary,
and (3) all restrictions on any restricted shares awarded to Executive that
would have vested in accordance with their terms by reason of lapse of time
within eighteen (18) months of Executive’s Last Day of Employment (absent such
termination of employment) shall terminate (and such restricted shares shall be
fully vested) and any restricted shares that would not have vested in accordance
with their terms by reason of lapse of time within eighteen (18) months after
Executive’s Last Day of Employment shall be forfeited, notwithstanding any
provision of the related Option and Restricted Stock (or similar) Agreement or
Severance Agreement to the contrary. Executive must notify the Company in
writing within five (5) Business Days after Executive’s Last Day of Employment
of Executive’s Severance Election. Severance compensation and benefits provided
under this Section will terminate immediately if Executive violates
Sections 3.02, 3.03, or 3.05 of this Agreement or becomes reemployed with by any
Block Entity.
     (e) Further Obligations. Upon termination of Executive’s employment under
this Agreement, no Block Entity will have any further obligations under this
Agreement and no further payments of Base Salary or other compensation or
benefits will be payable by any Block Entity to Executive, except (i) as set
forth in this Section, (ii) as required by the express terms of any written
benefit plans or written arrangements maintained by any Block Entity and
applicable to Executive at the time of such termination of Executive’s
employment, or (iii) as may be required by law. Any termination of this
Agreement, however, will not be effective as to Sections 3.02, 3.03 and 3.05, or
any other portions or provisions of this Agreement which, by their express
terms, require performance by either party following termination of this
Agreement.
ARTICLE TWO
CONFIDENTIALITY
     2.01 Background and Relationship of Parties. The parties hereto acknowledge
(for all purposes, including, without limitation, Articles Two and Three of this
Agreement) that the various Block Entities have been and will be engaged in a
continuous program of acquisition and development respecting their businesses,
present and future, and that, in connection with Executive’s employment by the
Company, Executive will be expected to have access to all information of value
to the various Block Entities and that Executive’s employment creates a
relationship of confidence and trust between Executive and the Block Entities
with respect to any information applicable to the businesses of the Block
Entities. Executive will possess or have unfettered access to

7



--------------------------------------------------------------------------------



 



information that has been created, developed, or acquired by the Block Entities
or otherwise become known to the Block Entities and which has commercial value
in the businesses in which the Block Entities have been and will be engaged and
has not been publicly disclosed by the Block Entities. All information described
above is hereinafter called “Proprietary Information.” By way of illustration,
but not limitation, Proprietary Information includes trade secrets, customer
lists and information, employee lists and information, developments, systems,
designs, software, databases, know-how, marketing plans, product information,
business and financial information and plans, strategies, forecasts, new
products and services, financial statements, budgets, projections, prices, and
acquisition and disposition plans. Proprietary Information does not include any
portions of such information which are now or hereafter made public by third
parties in a lawful manner or made public by parties hereto without violation of
this Agreement.
     2.02 Proprietary Information is Property of Block.
     (a) All Proprietary Information is the sole property of Block (or the
applicable Block Entity) and its assigns, and Block (or the applicable Block
Entity) is the sole owner of all patents, copyrights, trademarks, names, and
other rights in connection therewith and without regard to whether Block (or any
applicable Block Entity) is at any particular time developing or marketing the
same. Executive hereby assigns to Block any rights Executive may have or may
acquire in such Proprietary Information. At all times during and after
Executive’s employment with the Company, Executive will keep in strictest
confidence and trust all Proprietary Information and Executive will not use or
disclose any Proprietary Information without the written consent of Block,
except as may be necessary in the ordinary course of performing duties as an
employee of the Company or as may be required by law or the order of any court
or governmental authority.
     (b) In the event of any termination of Executive’s employment hereunder,
Executive will promptly deliver to the Company all copies of all documents,
notes, drawings, programs, software, specifications, documentation, data,
Proprietary Information, and other materials and property of any nature
belonging to any Block Entity and obtained during the course of Executive’s
employment with the Company. In addition, upon such termination, Executive will
not remove from the premises of the Company or any other Block Entity any of the
foregoing or any reproduction of any of the foregoing or any Proprietary
Information that is embodied in a tangible medium of expression.
ARTICLE THREE
NON-HIRING; NON-SOLICITATION; NO CONFLICTS; NON-COMPETITION
     3.01 General. The parties hereto acknowledge that, during the course of
Executive’s employment by the Company, Executive will have access to information
valuable to the Company and the other Block Entities concerning the employees of
the Block Entities (collectively, “Block Employees”) and, in addition to
Executive’s access to such information, Executive may, during (and in the course
of) Executive’s

8



--------------------------------------------------------------------------------



 



employment by the Company, develop relationships with such Block Employees
whereby information valuable to the various Block Entities concerning the Block
Employees was acquired by Executive. Such information includes, without
limitation: the identity, skills, and performance levels of the Block Employees,
as well as compensation and benefits paid to such Block Employees. Executive
agrees and understands that it is important to protect the Block Entities and
the Block Employees, and the various agents, directors, clients and other
representatives of the Block Entities from the unauthorized use and
appropriation of Block Employee information, Proprietary Information, and trade
secret business information developed, held, or used by any Block Entity, and to
protect the Block Entities, the Block Employees and the agents, directors,
customers and other representatives of the Block Entities, Executive agrees to
the covenants described in this Article Three.
     3.02 Non-Hiring. During the period of Executive’s employment hereunder, and
for a period of one (1) year after Executive’s Last Day of Employment, Executive
may not directly or indirectly recruit, solicit, or hire any Block Employee or
otherwise induce any such Block Employee to leave the employment to become an
employee of or otherwise be associated with any other party or with Executive or
any company or business with which Executive is or may become associated. The
running of the one (1)- year period will be suspended during any period of
violation and/or any period of time required to enforce this covenant by
litigation or threat of litigation.
     3.03 Non-Solicitation. During the period of Executive’s employment
hereunder and during the time Executive is receiving payments hereunder, and for
two (2) years after the later of Executive’s Last Day of Employment or cessation
of such payments, Executive may not directly or indirectly solicit or enter into
any arrangement with any person or entity which is, at the time of the
solicitation, a significant customer of any Block Entity for the purpose of
engaging in any business transaction of the nature performed by such Block
Entity, or contemplated to be performed by such Block Entity, for such customer,
provided that this Section 3.03 will only apply to customers for whom Executive
personally provided services while employed by the Company or customers about
whom or which Executive acquired material information while employed by the
Company. The running of the two (2)-year period will be suspended during any
period of violation and/or any period of time required to enforce this covenant
by litigation or threat of litigation.
     3.04 No Conflicts. Executive represents in good faith that, to the best of
Executive’s knowledge, the performance by Executive of all the terms of this
Agreement will not breach any agreement to which Executive is or was a party and
which requires Executive to keep any information in confidence or in trust.
Executive has not brought and will not bring to any Block Entity, nor will
Executive use in the performance of employment responsibilities at the Company
any proprietary materials or documents of a former employer that are not
generally available to the public, unless Executive has obtained express written
authorization from such former employer for their possession and use. Executive
has not and will not breach any obligation of confidentiality that

9



--------------------------------------------------------------------------------



 



Executive may have to former employers and Executive will fulfill all such
obligations during Executive’s employment with the Company.
     3.05 Non-Competition. During the period of Executive’s employment hereunder
and during the time Executive is receiving payments hereunder, and for two
(2) years after the later of Executive’s Last Day of Employment or cessation of
such payments, Executive may not engage in, or own or control any interest in
(except as a passive investor in less than one percent (1%) of the outstanding
securities of publicly held companies), or act as an officer, director or
employee of, or consultant, advisor or lender to, any firm, corporation,
partnership, limited liability company, institution, business, government
agency, or entity that engages in any line of business that is competitive with
any Line of Business of Block (as defined below). “Line of Business of Block”
means any line of business (including lines of business under evaluation or
development) of the Company, as well as any one or more lines of business
(including, without limitation, lines of business under evaluation or
development) of any Block Entity with which Executive was involved during the
two (2)-year period preceding Executive’s Last Day of Employment, provided that,
“Line of Business of Block” will, in all events, include, but not be limited to,
the business conducted by Taxnet Inc. on and before the date hereof, and the
business, and any related products and services, related to the preparation of
tax returns, whether on-line, electronically or professionally assisted,
including, without limitation, through the use or sale of software, and provided
further that if Executive’s employment was, as of the Last Day of Employment or
during the two (2)-year period immediately prior to the Last Day of Employment,
with the Company or any successor entity thereto, “Line of Business of Block”
means any line of business (including lines of business under evaluation or
development) of any Block Entity. Notwithstanding the foregoing, for purposes
hereof, “Line of Business of Block” shall not include the Equipment Leasing
Activities. The running of the two (2)-year period will be suspended during any
period of violation and/or any period of time required to enforce this covenant
by litigation or threat of litigation.
     3.06 Reasonableness of Restrictions. Executive, for the benefit of the
Company and each other Block Entity, and the Company acknowledge that the
restrictions contained in this Agreement are reasonable, but should any
provisions of any Article of this Agreement be determined to be invalid,
illegal, or otherwise unenforceable or unreasonable in scope by any court of
competent jurisdiction, the validity, legality, and enforceability of the other
provisions of this Agreement will not be affected thereby and the provision
found invalid, illegal, or otherwise unenforceable or unreasonable will be
considered by the Company and Executive to be amended as to scope of protection,
time, or geographic area (or any one of them, as the case may be) in whatever
manner is considered reasonable by that court and, as so amended, will be
enforced.

10



--------------------------------------------------------------------------------



 



ARTICLE FOUR
MISCELLANEOUS
     4.01 Third-Party Beneficiary. The parties hereto agree that each other
Block Entity is a third-party beneficiary as to the obligations imposed upon
Executive under this Agreement and as to the rights and privileges to which the
Company is entitled pursuant to this Agreement, and that each other Block Entity
is entitled to all of the rights and privileges associated with such
third-party-beneficiary status.
     4.02 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Executive concerning the subject matter
hereof. No modification, amendment, termination, or waiver of this Agreement
will be binding unless in writing and signed by Executive and a duly authorized
officer of the Company. Failure of the Company or any other Block Entity or
Executive to insist upon strict compliance with any of the terms, covenants, or
conditions hereof will not be deemed a waiver of such terms, covenants, and
conditions.
     4.03 Specific Performance by Executive. The parties hereto acknowledge that
money damages alone will not adequately compensate the Company or any other
Block Entity or Executive for breach of any of the covenants and agreements
herein and, therefore, in the event of the breach or threatened breach of any
such covenant or agreement by either party, in addition to all other remedies
available at law, in equity or otherwise, a wronged party will be entitled to
injunctive relief compelling specific performance of (or other compliance with)
the terms hereof.
     4.04 Successors and Assigns. This Agreement is binding upon Executive and
the heirs, executors, assigns and administrators of Executive or Executive’s
estate and property and will inure to the benefit of the Company each other
Block Entity and their successors and assigns. Executive may not assign or
transfer to others the obligation to perform Executive’s duties hereunder. The
Company may assign this Agreement to any other Block Entity with the consent of
Executive, in which case, after such assignment, the “Company” means such other
Block Entity to whom this Agreement has been assigned.
     4.05 Withholding Taxes. From any payments due hereunder to Executive from
the Company, there will be withheld amounts reasonably believed by the Company
to be sufficient to satisfy liabilities for federal, state, and local taxes and
other charges and customary withholdings. Executive remains primarily liable to
such authorities for such taxes and charges to the extent not actually paid by
the Company.
     4.06 Indemnification. To the fullest extent permitted by law and its
Bylaws, the Company hereby indemnifies during and after the period of
Executive’s employment hereunder Executive from and against all loss, costs,
damages, and expenses, including, without limitation, legal expenses of counsel
selected by the Company to represent the interests of Executive (which expenses
the Company will, to the extent so permitted,

11



--------------------------------------------------------------------------------



 



advance to Executive as the same are incurred) arising out of or in connection
with the fact that Executive is or was a director, officer, employee, or agent
of the Company or Block or serving in such capacity for another corporation at
the request of the Company. Notwithstanding the foregoing, the indemnification
provided in this Section 4.06 will not apply to any loss, costs, damages, and
expenses arising out of or relating in any way to any employment of Executive by
any former employer or the termination of any such employment.
     4.07 Right to Offset. To the extent not prohibited by applicable law and in
addition to any other remedy, the Company has the right but not the obligation
to offset any amount that Executive owes the Company under this Agreement
against any amounts due Executive by and Block Entity, whether under the terms
hereof, under the terms of the Stock Purchase Agreement, or otherwise.
     4.08 Waiver of Jury Trial. Both parties to this Agreement, and Block, as a
third-party beneficiary pursuant to Section 4.01 of this Agreement, waive any
and all right to any trial by jury in any action or proceeding directly or
indirectly related to this Agreement and Executive’s employment hereunder.
     4.09 Notices. All notices required or desired to be given hereunder must be
in writing and will be deemed served and delivered if delivered in person or
mailed, postage prepaid to Executive at: Thomas A. Allanson, 1632 Brahms Road,
Cardiff by the Sea, California 92007, with a copy to James W. Baker, Esq., The
Law Office of James W. Baker, 10636 Scripps Summit Ct., Ste. 115, San Diego, CA
92131, and to the Company at: 4400 Main Street, Kansas City, Missouri 64111,
Attn: President, with copies to H&R Block, Inc., 4400 Main Street, Kansas City,
Missouri 64111, Attention: General Counsel, and Thomas P. Sanders, Leonard,
Street and Deinard Professional Association, 150 South Fifth Street, Suite 2300,
Minneapolis, Minnesota 55402; or to such other address and/or person designated
by either party in writing to the other party. Any notice given by mail will be
deemed given as of the date it is so mailed and postmarked or received by a
nationally recognized overnight courier for delivery.
     4.10 Counterparts. This Agreement may be signed in counterparts and
delivered by facsimile transmission confirmed promptly thereafter by actual
delivery of executed counterparts.
[Balance of this page left blank intentionally.]

12



--------------------------------------------------------------------------------



 



     Executed as a sealed instrument under, and to be governed by, construed and
enforced in accordance with, the internal laws of the State of Missouri, without
regards to its conflicts of laws provisions.
EXECUTIVE:

          Dated: July     , 2005  /s/ Thomas A. Allanson       Thomas A.
Allanson   

Accepted and Agreed:
H & R Block Digital Tax Solutions, LLC,
a Delaware limited liability company

         
By:
       
 
 
 
Name:    
 
  Title:    

Dated: July     , 2005

13



--------------------------------------------------------------------------------



 



     Executed as a sealed instrument under, and to be governed by, construed and
enforced in accordance with, the internal laws of the State of Missouri, without
regards to its conflicts of laws provisions.
EXECUTIVE:

          Dated: July      , 2005        Thomas A. Allanson    

Accepted and Agreed:
H & R Block Digital Tax Solutions, LLC,
a Delaware limited liability company

         
By:
  /s/ Jeff Yabuki
 
Name: Jeff Yabuki    
 
  Title: President    

Dated: July     , 2005

14



--------------------------------------------------------------------------------



 



EXHIBIT A
Severance Plan
[See attached.]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
H&R BLOCK SEVERANCE PLAN
Amended and Restated August 11, 2003
1. Purpose. The H&R Block Severance Plan is a welfare benefit plan established
by HRB Management, Inc., an indirect subsidiary of H&R Block, Inc., for the
benefit of certain subsidiaries of H&R Block, Inc. in order to provide severance
compensation and benefits to certain employees of such subsidiaries whose
employment is involuntarily terminated under the conditions set forth herein.
This document constitutes both the plan document and the summary plan
description required by the Employee Retirement Income Security Act of 1974.
2. Definitions.
(a) “Cause” means one or more of the following grounds of an Employee’s
termination of employment with a Participating Employer:
(i) misconduct that interferes with or prejudices the proper conduct of the
Company, the Employee’s Participating Employer, or any other affiliate of the
Company, or which may reasonably result in harm to the reputation of the
Company, the Employee’s Participating Employer, or any other affiliate of the
Company;
(ii) commission of an act of dishonesty or breach of trust resulting or
intending to result in material personal gain or enrichment of the Employee at
the expense of the Company, the Employee’s Participating Employer, or any other
affiliate of the Company;
(iii) commission of an act materially and demonstrably detrimental to the good
will of the Company, the Employee’s Participating Employer, or any other
affiliate of the Company, which act constitutes gross negligence or willful
misconduct by the Employee in the performance of the Employee’s material duties;
(iv) material violations of the policies or procedures of the Employee’s
Participating Employer, including, but not limited to, the H&R Block Code of
Business Ethics & Conduct, except those policies or procedures with respect to
which an exception has been granted under authority exercised or delegated by
the Participating Employer;
(v) disobedience, insubordination or failure to discharge employment duties;
(vi) conviction of, or entrance of a plea of guilty or no contest, to a
misdemeanor (involving an act of moral turpitude) or a felony;
(vii) inability of the Employee, the Company, the Employee’s Participating
Employer, and/or any other affiliate of the Company to participate, in whole or
in part, in any activity subject to governmental regulation as the result of any
action or inaction on the part of the Employee;

A-1



--------------------------------------------------------------------------------



 



(viii) the Employee’s death or total and permanent disability. The term “total
and permanent disability” will have the meaning ascribed thereto under any
long-term disability plan maintained by the Employee’s Participating Employer;
(ix) any grounds described as a discharge or other similar term on the
Participating Employer’s separation review form or other similar document
stating the reason for the Employee’s termination of employment, including poor
performance; or
(x) any other grounds of termination of employment that the Participating
Employer deems for cause.
Notwithstanding the definition of Cause above, if an Employee’s employment with
a Participating Employer is subject to an employment agreement that contains a
definition of “cause” for purposes of termination of employment, such definition
of “cause” in such employment agreement shall replace the definition of Cause
herein for the purpose of determining whether the Employee has incurred a
Qualifying Termination, but only with respect to such Employee.
(b) “Company” means H&R Block, Inc.
(c) “Employee” means a regular full-time or part-time, active employee of a
Participating Employer whose employment with a Participating Employer is not
subject to an employment contract that contains a provision that includes
severance benefits. This definition expressly excludes employees of a
Participating Employer classified as seasonal, temporary and/or inactive and
employees who are customarily employed by a Participating Employer less than 20
hours per week.
(d) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(e) “Hour of Service” means each hour for which an individual was entitled to
compensation as a regular full-time or part-time employee from a subsidiary of
the Company.
(f) “Line of Business of the Company” with respect to a Participant means any
line of business of the Participating Employer by which the Participant was
employed as of the Termination Date, as well as any one or more lines of
business of any other subsidiary of the Company by which the Participant was
employed during the two- year period preceding the Termination Date, provided
that, if Participant’s employment was, as of the Termination Date or during the
two-year period immediately prior to the Termination Date, with HRB Management,
Inc. or any successor entity thereto, “Line of Business of the Company” shall
mean any lines of business of the Company and all of its subsidiaries.
(g) “Monthly Salary” means -

A-2



--------------------------------------------------------------------------------



 



(i) with respect to an Employee paid on a salary basis, the Employee’s current
annual salary divided by 12; and
(ii) with respect to an Employee paid on an hourly basis, the Employee’s current
hourly rate times the number of hours he or she is regularly scheduled to work
per week multiplied by 52 and then divided by 12.
(h) “Participant” means an Employee who has incurred a Qualifying Termination
and has signed a Release that has not been revoked during any revocation period
provided under the Release.
(i) “Participating Employer” means a direct or indirect subsidiary of the
Company (i) listed on Schedule A, attached hereto, which may change from time to
time to reflect new Participating Employers or withdrawing Participating
Employers, and (ii) approved by the Plan Sponsor for participation in the Plan.
(j) “Plan” means the “H&R Block Severance Plan,” as stated herein, and as may be
amended from time to time.
(k) “Plan Administrator” and “Plan Sponsor” means HRB Management, Inc. The
address and telephone number of HRB Management, Inc. is 4400 Main Street, Kansas
City, Missouri 64111, (816) 753-6900. The Employer Identification Number
assigned to HRB Management, Inc. by the Internal Revenue Service is 43-1632589.
(l) “Qualifying Termination” means the involuntary termination of an Employee,
but does not include a termination resulting from:
(i) the elimination of the Employee’s position where the Employee was offered
another position with a subsidiary of the Company at a comparable salary and
benefit level, or where the termination results from a sale of assets or other
corporate acquisition or disposition;
(ii) the redefinition of an Employee’s position to a lower salary rate or grade;
(iii) the termination of an Employee for Cause; or
(iv) the non-renewal of employment contracts.
(m) “Release” means that agreement signed by and between an Employee who is
eligible to participate in the Plan and the Employee’s Participating Employer
under which the Employee releases all known and potential claims against the
Employee’s Participating Employer and all of such employer’s parents,
subsidiaries, and affiliates.
(n) “Release Date” means, with respect to a Release that includes a revocation
period, the date immediately following the expiration date of the revocation
period in the Release that has been fully executed by both parties. “Release
Date” means, with

A-3



--------------------------------------------------------------------------------



 



respect to a Release that does not include a revocation period, the date the
Release has been fully executed by both parties.
(o) “Severance Period” means the period of time during which a Participant may
receive benefits under this Plan. The Severance Period with respect to a
Participant begins on the Termination Date. A Participant’s Severance Period
will be the shorter of (i) 12 months or (ii) a number of months equal to the
whole number of Years of Service determined under Section 2(q), unless earlier
terminated in accordance with Section 8 of the Plan.
(p) “Termination Date” means the date the Employee severs employment with a
Participating Employer.
(q) “Year of Service” means each period of 12 consecutive months ending on the
Employee’s employment anniversary date during which the Employee had at least
1,000 Hours of Service. In determining a Participant’s Years of Service, the
Participant will be credited with a partial Year of Service for his or her final
period of employment commencing on his or her most recent employment anniversary
date equal to a fraction calculated in accordance with the following formula:
Number of days since most recent employment anniversary date
365
Despite an Employee’s Years of Service calculated in accordance with the above,
an Employee whose pay grade at his or her Participating Employer fits in the
following categories at the time of the Qualifying Termination will be credited
with no less than the specified Minimum Years of Service and no more than the
specified Maximum Years of Service listed in the following table as applicable
to such pay grade:

          Pay Grade   Minimum Years of Service   Maximum Years of Service 81-89
and 231-235   6   18 65-80, 140-145,
185-190, and 218-230   3   18 57-64, 115-135,
175-180, and 210-217   1   18 48-56, 100-110,
170, and 200-209   1   18

Notwithstanding the above, if an Employee has received credit for Years of
Service under this Plan or under any previous plan, program, or agreement for
the purpose of receiving severance benefits before a Qualifying Termination,
such Years of Service will be disregarded when calculating Years of Service for
such Qualifying Termination under the Plan; provided, however, that if such
severance benefits were terminated prior to completion because the Employee was
rehired by any subsidiary of the Company then the Employee will be re-credited
with full Years of Service for which severance benefits were not paid in full or
in part because of such termination.

A-4



--------------------------------------------------------------------------------



 



3.   Eligibility and Participation.       An Employee who incurs a Qualifying
Termination and signs a Release that has not been revoked during any revocation
period under the Release is eligible to participate in the Plan. An eligible
Employee will become a Participant in the Plan as of the Termination Date.   4.
  Severance Compensation.

(a) Amount. Subject to Section 8, each Participant will receive during the
Severance Period from the applicable Participating Employer aggregate severance
compensation equal to:
(i) the Participant’s Monthly Salary multiplied by the Participant’s Years of
Service; plus
(ii) one-twelfth of the Participant’s target payout under the Short-Term
Incentive Program of the Participating Employer in effect at the time of his or
her Termination Date multiplied by the Participant’s Years of Service; plus
(iii) an amount to be determined by the Participating Employer at its sole
discretion, which amount may be zero.

  (b)   Timing of Payments. Except as stated in Section 4(c), and subject to
Section 8,

(i) the sum of any amounts determined under Sections 4(a)(i) and 4(a)(ii) of the
Plan will be paid in semi-monthly or bi-weekly installments (the timing and
amount of each installment as determined by the Participating Employer) during
the Severance Period beginning after the later of the Termination Date or the
Release Date; and
(ii) any amounts determined under Section 4(a)(iii) of the Plan will be paid in
one lump sum within 15 days after the later of the Termination Date or the
Release Date, unless otherwise agreed in writing by the Participating Employer
and Participant or otherwise required by law.
(c) Death. In the event of the Participant’s death prior to receiving all
payments due under this Section 4, any unpaid severance compensation will be
paid (i) in the same manner as are death benefits under the Participant’s basic
life insurance coverage provided by the Participant’s Participating Employer,
and (ii) in accordance with the Participant’s beneficiary designation under such
coverage. If no such coverage exists, or if no beneficiary designation exists
under such coverage as of the date of death of the Participant, the severance
compensation will be paid to the Participant’s estate in one-lump sum.

A-5



--------------------------------------------------------------------------------



 



5.   Health and Welfare Benefits.

(a) Benefits. In addition to the severance compensation provided pursuant to
Section 4 of the Plan, a Participant may continue to participate in the
following health and welfare benefits provided by his or her Participating
Employer during the Severance Period on the same basis as employees of the
Participating Employer:
(i) medical;
(ii) dental;
(iii) vision;
(iv) employee assistance;
(v) medical expense reimbursement and dependent care expense reimbursement
benefits provided under a cafeteria plan;
(vi) life insurance (basic and supplemental); and
(vii) accidental death and dismemberment insurance (basic and supplemental).
For the purposes of any of the above-described benefits provided under a
Participating Employer’s cafeteria plan, a Qualifying Termination constitutes a
“change in status” or “life event.”
(b) Payment and Expiration. Payment of the Participant’s portion of contribution
or premiums for such selected benefits will be withheld from any severance
compensation payments paid to the Participant under this Plan. The Participating
Employer’s partial subsidization of such coverages will remain in effect until
the earlier of:
(i) the expiration or earlier termination of the Employee’s Severance Period,
after which time the Participant may be eligible to elect to continue coverage
of those benefits listed above that are provided under group health plans in
accordance with his or her rights under Section 4980B of the Internal Revenue
Code; or
(ii) the Participant’s attainment of or eligibility to attain health and welfare
benefits through another employer after which time the Participant may be
eligible to elect to continue coverage of those benefits listed above that are
provided under group health plans in accordance with his or her rights under
Section 4980B of the Internal Revenue Code.

A-6



--------------------------------------------------------------------------------



 



6.   Stock Options.

(a) Accelerated Vesting. Any portion of any outstanding incentive stock options
and nonqualified stock options that would have vested during the 18-month period
following the Termination Date had the Participant remained an employee with the
Participating Employer during such 18-month period will vest as of the
Termination Date. This Section 6(a) applies only to options (i) granted to the
Participant under the Company’s 1993 Long-Term Executive Compensation Plan, or
any successor plan to its 1993 Long-Term Executive Compensation Plan, not less
than 6 months prior to his or her Termination Date and (ii) outstanding at the
close of business on such Termination Date. The determination of accelerated
vesting under this Section 6(a) shall be made as of the Termination Date and
shall be based solely on any time-specific vesting schedule included in the
applicable stock option agreement without regard to any accelerated vesting
provision not related to the Plan in such agreement.
(b) Post-Termination Exercise Period. Subject to the expiration dates and other
terms of the applicable stock option agreements, the Participant may elect to
have the right to exercise any outstanding incentive stock options and
nonqualified stock options granted prior to the Termination Date to the
Participant under the Company’s 1984 Long-Term Executive Compensation Plan, its
1993 Long-Term Executive Compensation Plan, or any successor plan to its 1993
Long-Term Executive Compensation Plan that are vested as of the Termination Date
(or, if later, the Release Date), whether due to the operation of Section 6(a),
above, or otherwise, at any time during the Severance Period and, except in the
event that the Severance Period terminates pursuant to Section 8(a), for a
period up to 3 months after the end of the Severance Period (notwithstanding
Section 8). Any such election shall apply to all outstanding incentive stock
options and nonqualified stock options, will be irrevocable and must be made in
writing and delivered to the Plan Administrator on or before the later of the
Termination Date or Release Date. If the Participant fails to make an election,
the Participant’s right to exercise such options will expire 3 months after the
Termination Date.
(c) Stock Option Agreement Amendment. The operation of Sections 6(a) and 6(b),
above, are subject to the Participant’s execution of an amendment to any
affected stock option agreements, if necessary.
7. Outplacement Services. In addition to the benefits described above, career
transition counseling or outplacement services may be provided upon the
Participant’s Qualifying Termination. Such outplacement service will be provided
at the Participating Employer’s sole discretion. Outplacement services are
designed to assist employees in their search for new employment and to
facilitate a smooth transition between employment with the Participating
Employer and employment with another employer. Any outplacement services
provided under this Plan will be provided by an outplacement service chosen by
the Participating Employer. The Participant is not entitled to any monetary
payment in lieu of outplacement services.

A-7



--------------------------------------------------------------------------------



 



8. Termination of Benefits. Any right of a Participant to severance compensation
and benefits under the Plan, and all obligations of his or her Participating
Employer to pay any unpaid severance compensation or provide benefits under the
Plan will terminate as of the day:
(a) The Participant has engaged in any conduct described in Sections 8(a)(i),
8(a)(ii), 8(a)(iii) or 8(a)(iv), below, as the same may be limited pursuant to
Section 8(a)(vi).
(i) During the Severance Period, the Participant’s engagement in, ownership of,
or control of any interest in (except as a passive investor in less than one
percent of the outstanding securities of publicly held companies), or acting as
an officer, director or employee of, or consultant, advisor or lender to, any
firm, corporation, partnership, limited liability company, institution,
business, government agency, or entity that engages in any line of business that
is competitive with any Line of Business of the Company, provided that this
Section 8(a)(i) shall not apply to the Participant if the Participant’s primary
place of employment by a subsidiary of the Company as of the Termination Date is
in either the State of California or the State of North Dakota.
(ii) During the Severance Period, the Participant employs or solicits for
employment by any employer other than a subsidiary of the Company any employee
of any subsidiary of the Company, or recommends any such employee for employment
to any employer (other than a subsidiary of the Company) at which the
Participant is or intends to be (A) employed, (B) a member of the Board of
Directors, (C) a partner, or (D) providing consulting services.
(iii) During the Severance Period, the Participant directly or indirectly
solicits or enters into any arrangement with any person or entity which is, at
the time of the solicitation, a significant customer of a subsidiary of the
Company for the purpose of engaging in any business transaction of the nature
performed by such subsidiary, or contemplated to be performed by such
subsidiary, for such customer, provided that this Section 8(a)(iii) shall only
apply to customers for whom the Participant personally provided services while
employed by a subsidiary of the Company or customers about whom or which the
Participant acquired material information while employed by a subsidiary of the
Company.
(iv) During the Severance Period, the Participant misappropriates or improperly
uses or discloses confidential information of the Company and/or its
subsidiaries.
(v) If the Participant engaged in any of the conduct described in Sections
8(a)(i), 8(a)(ii), 8(a)(iii) or 8(a)(iv) during or after Participant’s term of
employment with a Participating Employer, but prior to the

A-8



--------------------------------------------------------------------------------



 



commencement of the Severance Period, and such engagement becomes known to the
Participating Employer during the Severance Period, such conduct shall be
deemed, for purposes of Sections 8(a)(i), 8(a)(ii), 8(a)(iii) or 8(a)(iv) to
have occurred during the Severance Period.
(vi) If the Participant is a party to an employment contract with a
Participating Employer that contains a covenant or covenants relating to the
Participant’s engagement in conduct that is the same as or substantially similar
to the conduct described in any of Sections 8(a)(i), 8(a)(ii), 8(a)(iii) or
8(a)(iv), and any specific conduct regulated in such covenant or covenants in
such employment contract is more limited in scope geographically or otherwise
than the corresponding specific conduct described in any of such
Sections 8(a)(i), 8(a)(ii), 8(a)(iii) or 8(a)(iv), then the corresponding
specific conduct addressed in the applicable Section 8(a)(i), 8(a)(ii),
8(a)(iii) or 8(a)(iv) shall be limited to the same extent as such conduct is
limited in the employment contract and the Participating Employer’s rights and
remedy with respect to such conduct under this Section 8 shall apply only to
such conduct as so limited.
(b) The Participant is rehired by his or her Participating Employer or hired by
any other subsidiary of the Company in any position other than a position
classified as seasonal by such employer.
9. Amendment and Termination. The Plan Sponsor reserves the right to amend the
Plan or to terminate the Plan and all benefits hereunder in their entirety at
any time.
10. Administration of Plan. The Plan Administrator has the power and discretion
to construe the provisions of the Plan and to determine all questions relating
to the eligibility of employees of Participating Employers to become
Participants in the Plan, and the amount of benefits to which any Participant
may be entitled thereunder in accordance with the Plan. Not in limitation, but
in amplification of the foregoing and of the authority conferred upon the Plan
Administrator, the Plan Sponsor specifically intends that the Plan Administrator
have the greatest permissible discretion to construe the terms of the Plan and
to determine all questions concerning eligibility, participation and benefits.
Any such decision made by the Plan Administrator will be binding on all
Employees, Participants, and beneficiaries, and is intended to be subject to the
most deferential standard of judicial review. Such standard of review is not to
be affected by any real or alleged conflict of interest on the part of the Plan
Administrator. The decision of the Plan Administrator upon all matters within
the scope of its authority will be final and binding.
11. Claims Procedures.
(a) Filing a Claim for Benefits. Participants are not required to submit claim
forms to initiate payment of benefits under this Plan. To make a claim for
benefits, individuals other than Participants who believe they are entitled to
receive benefits under this Plan and Participants who believe they have been
denied certain benefits under the Plan must write to the Plan Administrator.
These individuals and such

A-9



--------------------------------------------------------------------------------



 



Participants are hereinafter referred to in this Section 11 as “Claimants.”
Claimants must notify the Plan Administrator if they will be represented by a
duly authorized representative with respect to a claim under the Plan.
(b) Initial Review of Claims. The Plan Administrator will evaluate a claim for
benefits under the Plan. The Plan Administrator may solicit additional
information from the Claimant if necessary to evaluate the claim. If the Plan
Administrator denies all or any portion of the claim, the Claimant will receive,
within 90 days after the receipt of the written claim, a written notice setting
forth:
(i) the specific reason for the denial;
(ii) specific references to pertinent Plan provisions on which the Plan
Administrator based its denial;
(iii) a description of any additional material and information needed for the
Claimant to perfect his or her claim and an explanation of why the material or
information is needed; and
(iv) that any appeal the Claimant wishes to make of the adverse determination
must be in writing to the Plan Administrator within 60 days after receipt of the
notice of denial of benefits. The notice must advise the Claimant that his or
her failure to appeal the action to the Plan Administrator in writing within the
60-day period will render the Plan Administrator’s determination final, binding
and conclusive. The notice must further advise the Claimant of his or her right
to bring a civil action under Section 502(a) of ERISA following the exhaustion
of the claims procedures described herein.
(c) Appeal of Denied Claim and Final Decision. If the Claimant should appeal to
the Plan Administrator, the Claimant, or his or her duly authorized
representative, must submit, in writing, whatever issues and comments the
Claimant or his or her duly authorized representative feels are pertinent. The
Claimant, or his or her duly authorized representative, may review and request
pertinent Plan documents. The Plan Administrator will reexamine all facts
related to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Plan Administrator will
advise the Claimant in writing of its decision within 60 days of the Claimant’s
written request for review, unless special circumstances (such as a hearing)
require an extension of time, in which case the Plan Administrator will make a
decision as soon as possible, but no later than 120 days after its receipt of a
request for review.
12. Plan Financing. The benefits to be provided under the Plan will be paid by
the applicable Participating Employer, as incurred, out of the general assets of
such Participating Employer.
13. General Information. The Plan’s records are maintained on a calendar year
basis. The Plan Number is 509. The Plan is self-administered and is considered a
severance plan.

A-10



--------------------------------------------------------------------------------



 



14. Governing Law. The Plan is established in the State of Missouri. To the
extent federal law does not apply, any questions arising under the Plan will be
determined under the laws of the State of Missouri.
15. Enforceability; Severability. If a court of competent jurisdiction
determines that any provision of the Plan is not enforceable, then such
provision shall be enforceable to the maximum extent possible under applicable
law, as determined by such court. The invalidity or unenforceabilty of any
provision of the Plan, as determined by a court of competent jurisdiction, will
not affect the validity or enforceability of any other provision of the Plan and
all other provisions will remain in full force and effect.
16. Withholding of Taxes. The applicable Participating Employer may withhold
from any benefit payable under the Plan all federal, state, city or other taxes
as may be required pursuant to any law, governmental regulation or ruling. The
Participant shall pay upon demand by the Company or the Participating Employer
any taxes required to be withheld or collected by the Company or the
Participating Employer upon the exercise by the Participant of a nonqualified
stock option granted under the Company’s 1984 Long-Term Executive Compensation
Plan or its 1993 Long-Term Executive Compensation Plan. If the Participant fails
to pay any such taxes associated with such exercise upon demand, the
Participating Employer shall have the right, but not the obligation, to offset
such taxes against any unpaid severance compensation under this Plan.
17. Not an Employment Agreement. Nothing in the Plan gives an Employee any
rights (or imposes any obligations) to continued employment by his or her
Participating Employer or other subsidiary of the Company, nor does it give such
Participating Employer any rights (or impose any obligations) for the continued
performance of duties by the Employee for the Participating Employer or any
other subsidiary of the Company.
18. No Assignment. The Employee’s right to receive payments of severance
compensation and benefits under the Plan are not assignable or transferable,
whether by pledge, creation of a security interest, or otherwise. In the event
of any attempted assignment or transfer contrary to this Section 18, the
applicable Participating Employer will have no liability to pay any amount so
attempted to be assigned or transferred.
19. Service of Process. The Secretary of the Plan Administrator is designated as
agent for service of legal process. Service of legal process may be made upon
the Secretary of the Plan Administrator at:
HRB Management, Inc.
Attn: Secretary
4400 Main Street
Kansas City, Missouri 64111
20. Statement of ERISA Rights. As a participant in the Plan, you are entitled to
certain rights and protections under ERISA, which provides that all Plan
Participants are entitled to:
(a) examine without charge, at the Plan Administrator’s office, all documents
governing the Plan and a copy of the latest annual report (Form 5500 Series)
filed by

A-11



--------------------------------------------------------------------------------



 



the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration;
(b) obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, copies of the latest annual report
(Form 5500 Series) and an updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies; and
(c) receive a summary of the Plan’s annual financial report if required to be
filed for the year. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report if an annual report is
required to be filed for the year.
     In addition to creating rights for Plan Participants, ERISA imposes duties
upon the people who are responsible for the operation of the Plan. The people
who operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your Participating Employer or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a welfare benefit or exercising your rights under ERISA.
     If your claim for a welfare benefit is denied or ignored, in whole or in
part, you have the right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
     Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials to you and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If it should happen that you are discriminated against for asserting your
rights, you may seek assistance from the U. S. Department of Labor, or you may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees, for example, if it finds your claim is frivolous.
     If you have any questions about the Plan, you should contact the Plan
Administrator. If you have questions about this statement or about your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Pension and Welfare
Benefits Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Pension and
Welfare Benefits Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Pension and Welfare Benefits Administration.

A-12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, HRB Management, Inc. adopts this Severance Plan, as amended
and restated, effective this 11th day of August, 2003.

            HRB MANAGEMENT, INC.
      /s/ Mark A. Ernst       Mark A. Ernst      President and Chief Executive
Officer     

A-13



--------------------------------------------------------------------------------



 



Schedule A
Participating Employers
Block Financial Corporation
Financial Marketing Services, Inc.
Franchise Partner, Inc.
H&R Block Investments, Inc.
H&R Block Services, Inc. and its U.S.-based direct and indirect subsidiaries
HRB Business Services, Inc.
H&R Block Small Business Resources, Inc.
HRB Management, Inc.
HRB Retail Services, Inc.
OLDE Financial Corporation and its U.S.-based direct and indirect subsidiaries,
which subsidiaries include H&R Block Financial Advisors, Inc.

A-14



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
TO THE
H&R BLOCK SEVERANCE PLAN
HRB Management, Inc. (the “Company”) adopted the H&R Block Severance Plan (the
“Plan”), effective as of April 23, 2001 (Amended and Restated August 11, 2003).
Section 9 of the Plan provides that the Plan Sponsor may amend the Plan at any
time.
This Amendment amends the Plan as amended and restated effective August 11,
2003, as well as certain prior versions of the Plan, as detailed below.
AMENDMENT
     1. Section 2 is amended, effective May 1, 2004, by deleting Section 2(q) in
its entirety replacing with the following:
2(q) “Year of Service” means each period of 12 consecutive months ending on the
Employee’s employment anniversary date during which the Employee had at least
1,000 Hours of Service. In determining a Participant’s Years of Service, the
Participant will be credited with a partial Year of Service for his or her final
period of employment commencing on his or her most recent employment anniversary
date equal to a fraction calculated in accordance with the following formula:
Number of days since most recent employment anniversary date
365
Despite an Employee’s Years of Service calculated in accordance with the above,
an Employee whose pay grade at his or her Participating Employer fits in the
following categories at the time of the Qualifying Termination will be credited
with no less than the specified Minimum Years of Service and no more than the
specified Maximum Years of Service listed in the following table as applicable
to such pay grade:

          Pay Grade   Minimum Years of Service   Maximum Years of Service 81 and
above   6   18 65-80, 140-145, 185-190   3   18 58-64, 117-135, 173-180, 299   1
  18 30-43, 100-116, 170-172, 298   1   18

 



--------------------------------------------------------------------------------



 



Notwithstanding the above, if an Employee has received credit for Years of
Service under this Plan or under any previous plan, program, or agreement for
the purpose of receiving severance benefits before a Qualifying Termination,
such Years of Service will be disregarded when calculating Years of Service for
such Qualifying Termination under the Plan; provided, however, that if such
severance benefits were terminated prior to the completion because the Employee
was rehired by any subsidiary of the Company then the Employee will be
re-credited with full Years of Service for which severance benefits were not
paid in full or in part because of such termination.
     2. Section 5, “Health and Welfare Benefits” is deleted in its entirety and
replaced with the following, effective January 1, 2004:
     5. Health and Welfare Benefits.
(a) Benefits. In addition to the severance compensation provided pursuant to
Section 4 of the Plan, a Participant may continue to participate in the
following health benefits provided by his or her Participating Employer during
the Continuing Coverage Period on the same basis as employees of the
Participating Employer:
(i). medical;
(ii). dental;
(iii). vision;
(b) Other Benefits. In addition to the severance compensation provided pursuant
to Section 4 of the Plan, a Participant may continue to participate in the
following health benefits provided by his or her Participating Employer during
the Severance Period on the same basis as employees of the Participating
Employer:
(i). employee assistance;
(ii). medical expense reimbursement and dependent care expense reimbursement
benefits provided under a cafeteria plan;
(iii). life insurance (basic and supplemental); and
(iv). accidental death and dismemberment insurance (basic and supplemental).

2



--------------------------------------------------------------------------------



 



For the purposes of any of the above-described benefits provided under a
Participating Employer’s cafeteria plan, a Qualifying Termination constitutes a
“change in status” or “life event.”
(c) Payment and Expiration. Payment of the Participant’s portion of contribution
or premiums for such selected benefits will be withheld from any severance
compensation payments paid to the Participant under this Plan. The Participating
Employer’s partial subsidization of such coverages will remain in effect until
the earlier of

  (i)   the expiration of earlier termination of the Employee’s Severance
Period, after which the Participant may be eligible to elect to continue
coverage of those benefits listed above that are provided under group health
plans in accordance with his or her rights under Section 4980B of the Internal
Revenue Code; or     (ii)   the Participant’s attainment of or eligibility to
attain health and welfare benefits through another employer after which time the
Participant may be eligible to elect to continue coverage of those benefits
listed above that are provided under group health plans in accordance with his
or her rights under Section 4980B of the Internal Revenue Code.

     IN WITNESS WHEREOF, HRB Management, Inc. has adopted this Amendment No. 1
to the H&R Block Severance Plan, this            day of May, 2004.

            HRB Management, inc.
    Date:                       By:   /s/ Mark A. Ernst         Mark A. Ernst   
    President and Chief Executive Officer     

3